 


110 HCON 78 IH: Authorizing the use of the rotunda of the Capitol for a ceremony to award the Congressional Gold Medal to the Tuskegee Airmen.
U.S. House of Representatives
2007-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 78 
IN THE HOUSE OF REPRESENTATIVES 
 
March 5, 2007 
Mr. Rangel submitted the following concurrent resolution; which was referred to the Committee on House Administration 
 
CONCURRENT RESOLUTION 
Authorizing the use of the rotunda of the Capitol for a ceremony to award the Congressional Gold Medal to the Tuskegee Airmen. 
 
 
That the rotunda of the Capitol is authorized to be used on March 29, 2007, for a ceremony to award the Congressional Gold Medal collectively to the Tuskegee Airmen in accordance with Public Law 109–213. Physical preparations for the ceremony shall be carried out in accordance with such conditions as the Architect of the Capitol may prescribe. 
 
